internal_revenue_service p o box cincinnati oh release number release date date legend x scholarship program y employer _ z dollar amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate an employer-related scholarship program called x the purpose of x is to provide financial assistance for post-secondary education to children of y employees letter catalog number 58264e the scholarship awards will be z dollars per year scholarship recipients are selected based on financial need and academic merit the applicant's promise and potential for scholarship and academic achievement will also be considered in order to be eligible applicants must meet the following criteria a must be the son daughter or stepchild of a full-time_employee of y with a minimum of one year of employment a child for whom an employee of y has legal guardianship is also eligible employees of y and spouses of employees of y are not eligible b applicants must be entering or continuing at a post high school educational_institution as a full-time_student vocational or technical school junior college four-year program or graduate schools are eligible c recipients of past scholarship awards are eligible to apply again your officers directors contributors and family members defined under sec_4946 of the code are not eligible for x the selection committee is independent and separate from you and y selection committee members are recruited and selected from the community selections are made by the selection committee the number of grants awarded will not exceed of the number of employees’ children who i are eligible ii are applicants for such grants and iii are considered by the selection committee five alternates are also selected in the event that a recipient is unable to meet the criteria all applicants will be notified by mail of their selection status once the selection committee has made their decisions once a scholarship has been awarded it will not be terminated because the recipient’s parent no longer works for y regardless of the reason for terminating employment the letter to scholarship recipients will inform them of their award and their responsibilities x will not be used to recruit employees or to induce employees to continue their employment with y or otherwise follow a course of action sought by you the courses of study for which the grants are available will not be limited to those that would be of a particular benefit to y terms of the grants and courses of study for which the grants are available will enable recipients to obtain education solely for their personal benefit scholarship terms and courses of study do not include any commitments undertakings or obligations conditional or unconditional suggesting that recipients undertake the studies for the benefit of y or that the objective is to accomplish the purpose of y you will retain all records used to evaluate the potential recipients and retain records regarding the recipients to whom the scholarships are ultimately given recipients must letter catalog number 58264e acknowledge that they will adhere to the conditions of the scholarship agreement and submit transcripts at the end of each semester each grantee is required to provide documentation verifying his her enrollment when the scholarship is awarded each grantee is also required to provide a transcript at the end of each semester and all non- respondents are contacted to ensue their continued enrollment if a recipient has not completed these requirements you will take action to recover the funds basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year won't exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children letter catalog number 58264e in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary letter catalog number 58264e we have sent a copy of this letter to your representatives as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted letter letter catalog number 58264e
